ORDER
PER CURIAM
Ricardo Morales (“Movant”) appeals from the motion court’s judgment, after an evidentiary hearing, denying his post-conviction relief requesting the court to vacate, set aside, or correct his judgment and sentence. Movant was found guilty after a jury trial of three counts of statutory sodomy in the first degree, four counts of statutory rape in the first degree, and three counts of statutory sodomy in the second degree; he was sentenced to a total of 45 years of imprisonment. This Court affirmed his convictions in State v. Morales, 412 S.W.3d 399 (Mo. App. E.D. 2013). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished "with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b). '